—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered January 17, 1996, convicting him of attempted criminal sale of a controlled substance in the third degree, Upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of an opportunity to address the court at the time of sentencing in violation of CPL 380.50 (1) is unpreserved for appellate review (see, People v Green, 54 NY2d 878; People v Regan, 88 AD2d 664). Rosen*565blatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.